Citation Nr: 1228879	
Decision Date: 08/22/12    Archive Date: 08/30/12	

DOCKET NO.  08-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for disability manifested by shortness of breath.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from July 1950 to May 1954 and from May 1955 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the VARO in Winston-Salem, North Carolina, that denied entitlement to the benefit sought.  

In February 2010, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the proceedings is of record and has been reviewed.  

Please note the appeal has been advanced on the Board's docket pursuant to the provisions of the 38 C.F.R. § 20.900 (c); 38 U.S.C.A. § 7107 (a) (2) (West 2002).  

In a decision dated in June 2010, the Board determined that evidence received since a final May 2001 denial was new and material and the application to reopen the claim for service connection for a disability manifested by shortness of breath was granted.  The evidence of record was reviewed, but it was determined that the criteria for establishing service connection for a disability manifested by shortness of breath were not met.  The Veteran and his representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  

In an Order dated in June 2011, the Court granted a Joint Motion for an Order Partially Vacating the Board decision and Incorporating the Terms of This Remand.  The case was returned to the Board which in turn remanded the case to the RO for further development.  The requested actions have been accomplished.  The case was then returned to the Board without a Supplemental Statement of the Case or a rating decision.  However, in light of the grant of the benefit sought below, there is no prejudice in the Board making a determination at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDING OF FACT

The Veteran has restrictive lung disease that is reasonably related to his experiences during active service.  


CONCLUSION OF LAW

The criteria for service connection for restrictive lung disease are reasonably met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) provides enhanced duties on the part of VA to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2011).  

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to adjudicate the claim have been accomplished.  

Pertinent Law and Regulations

Service connection is granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disability, the following must be shown:  1) the existence of a present disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and a disease or injury incurred in or aggravated during active military service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F. 3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in a denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  While the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

A review of the service treatment records reflects that the Veteran was evaluated in March 1960 after being injured while a passenger in a military aircraft which crashed.  He was hospitalized and underwent an essentially negative physical examination, except for notation of tenderness in the region of the 12th thoracic vertebra.  He was given a diagnosis of compression fracture of the 12th thoracic vertebra with no neurological findings.  By the time of hospital discharge after some nine weeks, it was indicated he was asymptomatic.  

The service treatment records reflect normal chest X-ray studies taken in April 1955, January 1961, and April 1962.  At the time of the June 1960 X-ray study, it was reported the old compression fracture of the 12th thoracic vertebra was healing well.  

At the time of separation examination in October 1970, notation was made that the Veteran had a chest X-ray study with no active chest disease shown, but he was to be followed up for cardiopulmonary purposes as well as an abnormal EKG.  This was later reported as probably being within normal limits.  The Veteran was advised by the head of the cardiopulmonary section that he should lose weight and quit smoking.  

The post service medical evidence includes the report of a January 1986 VA outpatient visit at which time the Veteran complained of shortness of breath for six weeks prior to the visit.  An X-ray study showed right hemidiaphragm paralysis.  

At the time of a November 1986 VA outpatient visit, it was reported the Veteran smoked two or three packs of cigarettes a day for 40 years, but had quit four years prior to the present time.  Notation was made the Veteran was found to have a paralyzed right diaphragm which might be related to his inservice plane crash.  

Private medical evidence of record includes the report of a November 2004 chest X-ray study.  An impression was made of congenital elevation of the right hemidiaphragm and normal chest.  Additional private treatment reports reflect complaints of shortness of breath at various times.  

The evidence of record also includes a June 2006 letter from an individual whose signature is illegible.  He stated the Veteran was a patient of his who reported that he had been in a plane crash in Spain in March 1960.  The Veteran reported that his lap belt was in use and he sustained two crushed discs in the lower spine as a result of the crash.  The individual reported the Veteran stated he was diagnosed with a paralyzed right diaphragm in 1986 by VA.  The individual stated it was his opinion that the elevated or paralyzed diaphragm could have conceivably been caused by the plane crash.  He noted that this was a medical opinion and should not be taken as a definitive diagnosis of the condition or its cause.  

The Veteran was accorded an official examination in January 2008.  Following examination and review of the file, the examiner opined the Veteran's claimed condition of shortness of breath/restrictive lung disease was attributable to paralysis of the right hemidiaphragm of unknown etiology.  Subjective factors were shortness of breath on exercise and climbing stairs.  Objective factors were abnormal pulmonary function test results, chest X-ray studies showing age-indeterminate elevation of the right hemidiaphragm with mild to moderate compressive atelectasis of the right lung base, thoracic spine X-ray findings showing age-indeterminate elevation of the right hemidiaphragm, and lung examination showing breath sounds on the right.  In response to the question as to whether the chronic restrictive lung condition was at least as likely as not the result of the airplane crash in March 1960, the examiner stated the Veteran "has apparent congenital paralysis of the right hemidiaphragm, which is not related to trauma."  

The pertinent evidence of record includes the report of a VA respiratory conditions examination in December 2011.  The Veteran stated that during the plane crash in service, he sustained a compression fracture of the 11th and 12th thoracic vertebrae.  He asserted that when he was thrown forward and then down, he believed his diaphragm was injured.  He recalled having been able to walk down the mountain, and then being evaluated at a service department hospital for over a month.  He acknowledged that he was able to return to active service and reported that he "sucked it up" and did not complain.  He admitted to a long history of smoking cigarettes.  He recalled it was in the late 1970's when he began having shortness of breath with rest and activity.  The current chest X-ray study was negative for cardiopulmonary abnormality, although there was notation of marked elevation of the right diaphragm.  Pulmonary function testing was consistent with moderate restriction/obstructive disease.  Following examination the examiner indicated that it was at least as likely as not (50/50 probability) that the Veteran's restrictive disease was caused by or a result of the 1960 plane crash.  The examiner referred to review of the treatment records reflecting the Veteran was hospitalized for about one month.  The examiner noted that reviews of studies from the 1960's were diagnosed as negative, but he added that the interpreter/radiologist did not fully address the findings of a normal diaphragm or a paralyzed right diaphragm.  He stated that given the horrific crash and injuries," only a CT scan of the chest and abdomen or a fluoroscope would give the diagnosis."  Her review of the records did not indicate a history or any documentation of a congenital diaphragm.  The examiner stated that given the nature of the high impact crash resulting in the Veteran being thrashed about in a supine position while in his seat, an injury to the diaphragm could have occurred.  She stated the Veteran had complained of exertional dyspnea for years, despite negative chest X-ray studies with the only finding being a right-sided elevation of the diaphragm.  Pulmonary function testing per his pulmonologist suggested a restrictive defect which one would see with a diaphragm injury.  The examiner noted the Veteran had a long history of cigarette smoking.  The chest X-ray studies did not show any sizeable damage to the lungs, but the examiner stated that the CT scan of the chest would have been more diagnostic.  The pulmonary function testing was reported as consistent with the restrictive disease which one could also see with other lung disorders of traumatic injury to the diaphragm.  The examiner stated that she discussed the case with two colleagues before rendering her opinion.  She noted that one was a board-certified surgeon and the other a board-certified aerospace physician.  She stated that "they both concluded that the impact and forces of the plane crash likely (50/50 probability) resulted in the paralysis of the right diaphragm."  

Upon careful review of the evidence of record, and in light of the Veteran's credible and competent testimony, the Board finds that the Veteran's current restrictive lung disease is reasonably attributable to his involvement in the plane crash in service in 1960.  A VA physician examined the Veteran in December 2011 and discussed the case with a board-certified surgeon and a board-certified aerospace physician before stating that it was at least as likely as not that the Veteran had restrictive defect that stemmed from the impact and forces of the plane crash in service resulting in paralysis of his right diaphragm.  The Board finds the opinion to be competent, credible, and probative, and therefore finds that the Veteran's current restrictive respiratory difficulties are related to his military service.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that the preponderance of the evidence is in support of the claim.  


ORDER

Service connection for a disability manifested by shortness of breath, namely restrictive lung disease, is granted.  


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


